                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

    BRYON K. CHAMP,                                          )
    #B39776,                                                 )
                                                             )
                              Plaintiff,                     )
                                                             )    Case No. 19-cv-263-SMY
    vs.                                                      )
                                                             )
    CHESTER MENTAL HEALTH, et al,                            )
                                                             )
                              Defendants.                    )

                                        NOTICE AND ORDER

          This matter comes before the Court for case management purposes. The Court screened

Plaintiff’s First Amended Complaint pursuant to 28 U.S.C. § 1915A on June 11, 2019 (“screening

order”). (Doc. 17). Pursuant to the screening order, Defendant Nageswararao Vallabhaneni was

sent requests for Waiver of Service of Summons (Docs. 18, 20), but they were not returned.

Summons was issued to Defendant Vallabhaneni on August 29, 2019. (Doc. 25). Defendant

Vallabhaneni was served on November 26, 2019 and his responsive pleading was due December

17, 2019. (Doc. 42). To date, Defendant Vallabhaneni has failed to move, answer, or otherwise

plead in response to the First Amended Complaint. 1

          The Federal Rules of Civil Procedure provide that the Clerk of Court must enter default

against a defendant who has failed to plead or otherwise defend. FED.R.CIV. P. 55(a).

          Accordingly, the Court ORDERS as follows:


1
 The screening order directed the defendants to “timely file an appropriate responsive pleading” to the First Amended
Complaint and states that the defendants “shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).” (Doc. 17,
p. 6). Because the Court specifically ordered the defendants to respond to the First Amended Complaint, Defendant
Vallabhaneni cannot rely on the Prison Litigation Reform Act to avoid the entry of default. 42 U.S.C. § 1997e(g)(2).
See e.g., Vinning v. Walks, 2009 WL 839052, *1 n.2 (S.D. Ill. Mar. 31, 2009) (default against defendant was proper
because the Court exercised its authority under 42 U.S.C. § 1997e(g)(2) by directing the defendant to file a reply to
plaintiff’s complaint, and the defendant “disregarded that direct [o]rder”).
   1) The Clerk of Court is DIRECTED to ENTER DEFAULT against
      Defendant Vallabhaneni in accordance with Federal Rule of Civil
      Procedure 55(a).

   2) Plaintiff is ORDERED to move for default judgment against Defendant
      Vallabhaneni on or before May 8, 2020, in accordance with Federal Rule
      of Civil Procedure 55(b).

   3) If Plaintiff fails to move for default judgment as set forth in this Order,
      Defendant Vallabhaneni will be dismissed for Plaintiff’s failure to
      prosecute his claim against him and/or failure to comply with an order of
      the Court.

   4) The Clerk of Court is DIRECTED to transmit a copy of this Order and the
      entry of default to Plaintiff and Defendant Vallabhaneni.

IT IS SO ORDERED.

DATED: April 6, 2020

                                           s/ Staci M. Yandle_________
                                           STACI M. YANDLE
                                           United States District Judge
